IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                          AT JACKSON
                         Assigned on Briefs October 4, 2016

         STATE OF TENNESSEE v. TRISTAN DELANDIS GRANT

                    Appeal from the Circuit Court for Tipton County
                      No. 8328   Joseph H. Walker, III, Judge


              No. W2016-00091-CCA-R3-CD – Filed December 7, 2016


The defendant, Tristan Delandis Grant, was convicted by a Tipton County Circuit Court
jury of aggravated robbery, a Class B felony, and theft under $500, a Class A
misdemeanor. The trial court merged the theft conviction into the aggravated robbery
conviction and sentenced the defendant to eight years in the Department of Correction.
On appeal, the defendant challenges the sufficiency of the convicting evidence. After
review, we affirm the judgment of the trial court.

  Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Circuit Court Affirmed

ALAN E. GLENN, J., delivered the opinion of the court, in which CAMILLE R. MCMULLEN
and TIMOTHY L. EASTER, JJ., joined.

Bryan R. Huffman, Covington, Tennessee, for the appellant, Tristan Delandis Grant.

Herbert H. Slatery III, Attorney General and Reporter; Jonathan H. Wardle, Assistant
Attorney General; D. Michael Dunavant, District Attorney General; and Jason R. Poyner
and James Walter Freeland, Jr., Assistant District Attorneys General, for the appellee,
State of Tennessee.

                                       OPINION

                                        FACTS

       The State‟s proof at trial showed that the defendant, along with two co-defendants,
De‟onte Kashun Alston and Clifford Earl Watkins, robbed a Domino‟s Pizza employee,
Christian Cummings, around 11:00 p.m. on January 25, 2015. Another individual,
Jevante Dyson, procured the pellet gun used in the robbery from another individual and
then served as the getaway driver for the defendant and co-defendants. Mr. Dyson pled
guilty to a reduced charge of facilitation of aggravated robbery in exchange for his
testimony. The two co-defendants pled guilty to the reduced charge of facilitation of
aggravated robbery as well.

        At trial, Christian Cummings, the victim, testified that he was working at the
Domino‟s Pizza in Covington on January 25, 2015. Between 11:00 and 11:30 p.m., three
people wearing bandanas around their faces and jackets or hoodies robbed him while he
was alone in the store. He did not recognize any of the robbers because he could not see
their faces. He was near the oven when they entered, and he did not notice their presence
until they were behind the counter. One of the robbers told him to get on the ground, and
he complied. The victim could not remember what that robber was wearing but recalled
he had a long, grayish-black gun, which he pointed at the victim. The store had a video
surveillance system, and the victim identified photographs retrieved from the system that
showed the robbers in the store.

        The victim testified that the robbers ordered him to open the safe. He tried to
explain that the safe was on a time-delay, but they wanted him to open it anyway. He
attempted to open it and again informed them that it was time-delayed, at which point the
tallest of the three robbers hit him. The robbers then demanded him to open the cash
drawer. He tried to give them the key to open it, but the tallest robber hit him again so he
opened the cash drawer himself. The robbers took approximately $75 from the cash
drawer. The robbers then asked if there was any other money in the store, and they had
the victim open the delivery drivers‟ boxes from which they took all of the money. It was
later determined that over $300 was taken during the robbery. After removing the
money, the robbers left out the back door of the store, and the victim called the police.

       The victim could not identify any of the robbers because of the bandanas covering
their faces. However, he could determine their relative heights and that they were all
African-American. One of the robbers was about 6‟1” or 6‟2” tall, one was about 5‟9” or
5‟10” tall, and the shortest robber was about 5‟6” tall. The shortest robber was the one
holding the gun. The State played the video of the robbery for the jury.

       Jevante Dyson testified that he met the defendant, De‟onte Alston, and Clifford
Watkins when he moved in with Carlin Burton and her boyfriend, Markedis Briars, and
Mr. Briars introduced them. On the evening of January 25, 2015, Mr. Dyson met with
the defendant, Mr. Alston, and Mr. Watkins at Mr. Watkins‟ home, which was next door
to Ms. Burton‟s residence. After drinking some alcohol, the group came up with the idea
of robbing the Domino‟s Pizza. Mr. Dyson borrowed a pellet gun from Mr. Briars, which
Mr. Briars had stolen from Walmart, to use in the robbery. The group drove to the
Tennessee Technology Center, which was near Domino‟s, and the defendant, Mr. Alston,
and Mr. Watkins left to rob Domino‟s while Mr. Dyson stayed in the car. The three men
returned five or ten minutes later with Mr. Watkins carrying a bag of money. They
                                            -2-
returned to Mr. Watkins‟ house and split up the money, each getting $80 or $85. The
defendant gave Mr. Dyson the gun, and Mr. Dyson returned it to Mr. Briars who hid it
somewhere.

       Mr. Dyson testified that he gave the gun to the defendant before the three robbers
left the car. Mr. Dyson identified the defendant as the person holding the gun in a
photograph taken from the Domino‟s security cameras. He also identified Mr. Watkins
and Mr. Alston in photographs taken from the security cameras. Mr. Dyson said that Mr.
Watkins is about 6‟ tall, Mr. Alston is about 5‟10”, and he is about 5‟6”.

       De‟onte Alston testified that he was involved in the robbery of a Domino‟s Pizza
on January 25, 2015. He met with the defendant, Clifford Watkins, and Jevante Dyson at
Mr. Watkins‟ home that evening and, after drinking some alcohol, they decided to rob the
Domino‟s Pizza. Mr. Alston had been to Domino‟s earlier that evening and saw that
there were only two employees working. It was his idea to rob the store.

        Mr. Alston testified that the four of them drove in his car to Tennessee
Technology Center, which was close to Domino‟s. Mr. Dyson called the store while they
were en route and placed a fake order to get the delivery driver out of the store. Mr.
Dyson had a gun that he had borrowed from Mr. Briars, but he gave the gun to the
defendant before the defendant, Mr. Alston, and Mr. Watkins got out of the car to commit
the robbery. Mr. Alston admitted that he hit the victim once or twice because he was
moving too slowly. The robbers took $320 from the store, returned to the car and then to
Mr. Watkins‟ house. They split up the money, each receiving approximately $80, and
returned the gun to Mr. Briars. Mr. Alston and Mr. Dyson went to Mr. Briars‟ house later
that night.

       Mr. Alston identified the defendant as the person holding the gun in photographs
taken from the Domino‟s security camera. Mr. Alston also identified himself and Mr.
Watkins as the other robbers shown in the photographs. Mr. Alston said that Carlin
Burton is his cousin. He said that he is 5‟10” tall.

       Clifford Watkins testified that the defendant, Mr. Alston, and Mr. Dyson came to
his house on January 25, 2015, to visit and drink alcohol. Mr. Alston brought up the idea
of robbing Domino‟s Pizza and went to pick up a pizza so he could see how many people
were working there. While Mr. Alston was gone, Mr. Dyson got a BB gun from Mr.
Briars and, when he returned, roles were discussed for perpetrating the robbery. The
group drove to the Tennessee Technology Center, from where they walked through the
woods to Domino‟s. Mr. Dyson remained in the car. Once inside the store, Mr. Watkins
served as a lookout, the defendant held the gun, and Mr. Alston hit the victim. They took

                                           -3-
money from the cash drawer and from the driver boxes in the back of the store. After the
robbery, he went to Mr. Briars‟ house and told him “what we had just did.”

       Mr. Watkins identified the defendant as the person holding the gun in photographs
taken from the Domino‟s security camera. Mr. Watkins also identified himself and Mr.
Alston as the other robbers shown in the photographs. Mr. Watkins testified that he is
6‟3” and the tallest of the group.

       The State asked that Mr. Watkins, Mr. Alston, and the defendant stand side-by-
side “as physical exemplars as to their relative height.” Mr. Watkins and Mr. Alston
stood by the defendant, but it is not clear in the record whether the defendant stood or
remained seated.

       Carlin Burton testified that Mr. Briars is the father of her child and was her
boyfriend at the time of the robbery. On the night of the robbery, the defendant, Mr.
Alston, Mr. Watkins, and Mr. Dyson were at Ms. Burton‟s house for fifteen to twenty
minutes talking to Mr. Briars, while she was in the back room taking care of her baby. A
couple of hours later, Mr. Alston and Mr. Dyson came back to her house, and she heard
Mr. Alston say, “[W]e did it.” She had not heard anything about a robbery of a Domino‟s
Pizza until that point.

        Ms. Burton recalled that Mr. Alston and Mr. Dyson brought a black bag with them
when they returned to her house. She never saw Mr. Briars with the black bag.
However, an unspecified amount of days after the robbery, Mr. Briars asked her to look
for the black bag in her bedroom and take it to the home of her cousin, Jordan Jackson,
who lived on the street behind her. She never looked inside the bag, and only she and
Mr. Briars had access to her room. Mr. Briars said that he had gotten the bag from Mr.
Alston. Ms. Burton said that she did not know that Mr. Briars was in the possession of a
pellet gun. She did not know the police were looking for the bag or its contents, but she
was aware that a robbery had occurred. Neither she nor Mr. Briars received any proceeds
from the robbery.

      Following the conclusion of the proof, the jury convicted the defendant of
aggravated robbery and theft under $500 as charged in the indictment. The trial court
merged the theft conviction into the aggravated robbery conviction and sentenced the
defendant to eight years‟ incarceration. The defendant appealed.

                                      ANALYSIS

      On appeal, the defendant challenges the sufficiency of the evidence at trial,
arguing there was insufficient evidence to corroborate the testimony of his accomplices.
                                           -4-
       In considering this issue, we apply the rule that where sufficiency of the
convicting evidence is challenged, the relevant question of the reviewing court is
“whether, after viewing the evidence in the light most favorable to the prosecution, any
rational trier of fact could have found the essential elements of the crime beyond a
reasonable doubt.” Jackson v. Virginia, 443 U.S. 307, 319 (1979); see also Tenn. R.
App. P. 13(e) (“Findings of guilt in criminal actions whether by the trial court or jury
shall be set aside if the evidence is insufficient to support the findings by the trier of fact
of guilt beyond a reasonable doubt.”); State v. Evans, 838 S.W.2d 185, 190-92 (Tenn.
1992); State v. Anderson, 835 S.W.2d 600, 604 (Tenn. Crim. App. 1992). The same
standard applies whether the finding of guilt is predicated upon direct evidence,
circumstantial evidence, or a combination of direct and circumstantial evidence. State v.
Matthews, 805 S.W.2d 776, 779 (Tenn. Crim. App. 1990).

       A criminal offense may be established entirely by circumstantial evidence. State
v. Majors, 318 S.W.3d 850, 857 (Tenn. 2010). It is for the jury to determine the weight
to be given the circumstantial evidence and the extent to which the circumstances are
consistent with the guilt of the defendant and inconsistent with his innocence. State v.
James, 315 S.W.3d 440, 456 (Tenn. 2010). In addition, the State does not have the duty
to exclude every other reasonable hypothesis except that of the defendant‟s guilt in order
to obtain a conviction based solely on circumstantial evidence. See State v. Dorantes,
331 S.W.3d 370, 380-81 (Tenn. 2011) (adopting the federal standard of review for cases
in which the evidence is entirely circumstantial).

       All questions involving the credibility of witnesses, the weight and value to be
given the evidence, and all factual issues are resolved by the trier of fact. See State v.
Pappas, 754 S.W.2d 620, 623 (Tenn. Crim. App. 1987). “A guilty verdict by the jury,
approved by the trial judge, accredits the testimony of the witnesses for the State and
resolves all conflicts in favor of the theory of the State.” State v. Grace, 493 S.W.2d 474,
476 (Tenn. 1973). Our supreme court stated the rationale for this rule:

       This well-settled rule rests on a sound foundation. The trial judge and the
       jury see the witnesses face to face, hear their testimony and observe their
       demeanor on the stand. Thus the trial judge and jury are the primary
       instrumentality of justice to determine the weight and credibility to be
       given to the testimony of witnesses. In the trial forum alone is there human
       atmosphere and the totality of the evidence cannot be reproduced with a
       written record in this Court.

Bolin v. State, 405 S.W.2d 768, 771 (Tenn. 1966) (citing Carroll v. State, 370 S.W.2d
523, 527 (Tenn. 1963)). “A jury conviction removes the presumption of innocence with
                                              -5-
which a defendant is initially cloaked and replaces it with one of guilt, so that on appeal a
convicted defendant has the burden of demonstrating that the evidence is insufficient.”
State v. Tuggle, 639 S.W.2d 913, 914 (Tenn. 1982).

       “An accomplice is defined as a person who knowingly, voluntarily and with
common intent unites with the principal offender in the commission of the crime.” State
v. Anderson, 985 S.W.2d 9, 16 (Tenn. Crim. App. 1997) (citing State v. Perkinson, 867
S.W.2d 1, 7 (Tenn. Crim. App. 1992)). A criminal defendant in Tennessee cannot be
convicted solely on the uncorroborated testimony of an accomplice. State v. Bane, 57
S.W.3d 411, 419 (Tenn. 2001) (citing State v. Stout, 46 S.W.3d 689, 696 (Tenn. 2001);
State v. Bigbee, 885 S.W.2d 797, 803 (Tenn. 1994)); State v. Robinson, 971 S.W.2d 30,
42 (Tenn. Crim. App. 1997). This principle has been described as follows:

       “[T]here must be some fact testified to, entirely independent of the
       accomplice‟s testimony, which, taken by itself, leads to the inference, not
       only that a crime has been committed, but also that the defendant is
       implicated in it; and this independent corroborative testimony must also
       include some fact establishing the defendant‟s identity. This corroborative
       evidence may be direct or entirely circumstantial, and it need not be
       adequate, in and of itself, to support a conviction; it is sufficient to meet the
       requirements of the rule if it fairly and legitimately tends to connect the
       defendant with the commission of the crime charged. It is not necessary
       that the corroboration extend to every part of the accomplice‟s evidence.
       The corroboration need not be conclusive, but it is sufficient if this
       evidence, of itself, tends to connect the defendant with the commission of
       the offense, although the evidence is slight and entitled, when standing
       alone, to but little consideration.”

Bigbee, 885 S.W.2d at 803 (quoting State v. Gaylor, 862 S.W.2d 546, 552 (Tenn. Crim.
App. 1992)). Whether sufficient corroboration exists is for the jury to determine. State
v. Shaw, 37 S.W.3d 900, 903 (Tenn. 2001). The jury determines “the degree of evidence
necessary to corroborate the testimony of an accomplice, and it is sufficient „if there is
some other evidence fairly tending to connect the defendant with the commission of the
crime.‟” State v. Anderson, 985 S.W.2d 9, 16 (Tenn. Crim. App. 1997) (quoting Clapp v.
State, 30 S.W. 214, 217 (Tenn. 1895)).

       For purposes of this case, aggravated robbery is “the intentional or knowing theft
of property from the person of another by violence or putting the person in fear” that is
“[a]ccomplished . . . by display of any article used or fashioned to lead the victim to
reasonably believe it to be a deadly weapon[.]” Tenn. Code Ann. §§ 39-13-401(a), -
402(a)(1). The defendant does not challenge that an aggravated robbery was committed
                                              -6-
in this case; he only contests the sufficiency of the corroboration of the other robbers‟
testimony that he participated in it.

        The defendant asserts that “there was no corroboration whatsoever” in this case.
He claims that the victim‟s testimony, Ms. Burton‟s testimony, and the photographs and
video from the crime scene are “insufficient to identify [his] participation in the
aggravated robbery.” We disagree. It was for the jury‟s determination whether sufficient
corroboration existed. The jury heard testimony from Carlin Burton that the defendant,
Mr. Alston, Mr. Watkins, and Mr. Dyson were at her house for fifteen to twenty minutes
talking to Mr. Briars in the timeframe shortly before the robbery, and then two of the four
men were at her house in the timeframe after the robbery saying, “[W]e did it.” The jury
heard testimony from Mr. Alston, Mr. Watkins, and Mr. Dyson that only three of the four
robbers entered the Domino‟s – Mr. Alston, Mr. Watkins, and the defendant. The victim
testified that there were only three robbers in the store, as was confirmed by the
photographs and video from the security camera.

       Mr. Alston, Mr. Watkins, and Mr. Dyson all testified that the defendant held the
gun in the store. The victim stated that the gunman was the shortest member of the group
at about 5‟6” tall. The video of the incident also shows that the gunman was the shortest
member of the group. The co-defendants were asked to stand next to or behind the
defendant, from which the jury could ascertain their relative heights.

        Moreover, the video and photographs from the security camera were exhibits at
trial and thus available for the jury to view and compare the defendant‟s height, build,
and complexion to that of his co-defendants and to the robbers depicted in the video and
photographs.

        We reiterate, “[o]nly slight circumstances are required to furnish the necessary
corroboration.” State v. Little, 402 S.W.3d 202, 212 (Tenn. 2013). In summary, there
was enough evidence in the form of the victim‟s and Ms. Burton‟s testimonies, and the
video and photographs from the security camera from which the jury could determine
that the testimony of the co-defendants was sufficiently corroborated.

                                    CONCLUSION

        Based on the foregoing authorities and reasoning, we affirm the judgment of the
trial court.

                                                  _________________________________
                                                  ALAN E. GLENN, JUDGE

                                            -7-